Siebecker, J.
Tbe jury found that tbe plaintiff, a boy fourteen years and seven months of age at tbe time of tbe accident, in tbe light of bis age, intelligence, and experience did not know or appreciate, and ought not to have known and appreciated, tbe danger of getting bis fingers caught in tbe rollers, and that defendant was negligent in not warning and instructing him of tbis danger so as to enable him to have understood and appreciated it. Tbe duty of warning a servant of dangers does not apply to a servant who is familiar with tbe work and the tools and appliances, and does not apply when tbe dangers are well known to tbe servant and when they are such as be is fully capable of appreciating. This rule is elementary and has received numerous applications in tbe decisions of this court, of which the following may be cited: Rahles v. J. Thompson & Sons Mfg. Co. 137 Wis. 506, 118 N. W. 350, 119 N. W. 289; Dahlke v. Ill. S. Co. 100 Wis. 431, 76 N. W. 362; Wagner v. Plano Mfg. Co. 110 Wis. 48, 85 N. W. 643.
Tn the foregoing statement, tbe evidentiary facts as to plaintiff’s knowledge of tbe alleged danger and also defendant’s want of care are presented. There can be but one rational inference drawn therefrom as respects these two questions, which is that tbe plaintiff was fully informed of tbe alleged danger of bis employment, and hence that warning *266and instruction to.inform him thereof so that be might appreciate the attendant hazard were not required to be given to him. A study of the facts convinces us that the evidence fails to show that the defendant was guilty of any want of care which proximately caused plaintiff’s injury, and that the jury’s finding that defendant negligently omitted to give plaintiff needed instruction and warning is not supported by the evidence. The evidence is within so narrow a compass and so directly to the point that discussion of it as to its probative effect and force can afford no assistance in drawing the legitimate inferences therefrom. We are constrained to hold that the evidence fails to show a cause of action against the defendant upon the grounds alleged, and the judgment dismissing the complaint must stand.
By the Court. — Judgment affirmed.